Title: To George Washington from Louis-Antoine-Jean-Baptiste, chevalier de Cambray-Digny, 2 May 1783
From: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de
To: Washington, George


                  
                     Sir
                     Philadelphia May 2d 1783
                  
                  I have the honour to inform Your Excellency that in consequence of your permission the Honourable the Congress in October 30th 1782 was pleased to grant me leave for one year absence to visit my family in France.
                  I have thought that the proper time to give you that information would be at the moment where I should be certain of Sailing, having been detained till now by want of a proper and safe opportunity.
                  I am going in the Frigate la Gloire who will Sail in eight or ten days; notwithstanding that the Opinion of the Secretary at War is that the time of the leave begins at the time of my departure, I do not intend to be absent twelve Month; as Soon as my concerns in France will be Settled I Shall have nothing So at heart as to return to America to join the Army.
                  Whatever may be the events I beg leave to take this opportunity to declare to your Excellency that I am wishing and Shall be extremely happy to Serve the United States as long as my Services will be agreable to them, in consequence I take the liberty to recomend My Self upon any occasion where Congress Should think proper to make any new disposition relative to the Army or the Engineering Department persuaded you will be so good as to recollect of my declaration and to patronise it.
                  The Honourable the Congress has been pleased by a Resolution of the 2d May to promote me to the rank of a Colonel.  I am with the greatest respect Sir Your Excellency’s Most obedient Most humble Servant
                  
                     Cambray
                     Colo. of Engrs
                  
               